                                                                Case 2:20-bk-21022-BR       Doc 354 Filed 05/21/21 Entered 05/21/21 16:47:21            Desc
                                                                                             Main Document    Page 1 of 20



                                                                  1 SMILEY WANG-EKVALL, LLP
                                                                    Lei Lei Wang Ekvall, State Bar No. 163047
                                                                  2 lekvall@swelawfirm.com
                                                                    Philip E. Strok, State Bar No. 169296
                                                                  3 pstrok@swelawfirm.com
                                                                    Timothy W. Evanston, State Bar No. 319342
                                                                  4 tevanston@swelawfirm.com
                                                                    3200 Park Center Drive, Suite 250
                                                                  5 Costa Mesa, California 92626
                                                                    Telephone: 714 445-1000
                                                                  6 Facsimile: 714 445-1002

                                                                  7 Attorneys for Elissa D. Miller,
                                                                    Chapter 7 Trustee
                                                                  8

                                                                  9                            UNITED STATES BANKRUPTCY COURT

                                                                 10                             CENTRAL DISTRICT OF CALIFORNIA

                                                                 11                                    LOS ANGELES DIVISION
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 In re                                             Case No. 2:20-bk-21022-BR
                               Costa Mesa, California 92626




                                                                 13 GIRARDI KEESE,                                    Chapter 7

                                                                 14
                                                                                                                      MOTION FOR ORDER AUTHORIZING
                                                                 15                                                   ABANDONMENT PURSUANT TO
                                                                                                                      11 U.S.C. § 554 AND DISPOSAL OF
                                                                 16                                                   CERTAIN PERSONAL PROPERTY;
                                                                                                                      MEMORANDUM OF POINTS AND
                                                                 17                                                   AUTHORITIES; DECLARATION OF
                                                                                                                      ELISSA D. MILLER IN SUPPORT
                                                                 18
                                                                                                    Debtor.           [No Hearing Required Pursuant to
                                                                 19                                                   Local Bankruptcy Rule 9013-1(o)]

                                                                 20

                                                                 21

                                                                 22 TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY JUDGE:

                                                                 23           Elissa D. Miller, the chapter 7 trustee (the “Trustee”) for the bankruptcy estate (the
                                                                 24 “Estate”) of Girardi Keese (the "Debtor"), submits this Motion for Order Authorizing

                                                                 25 Abandonment Pursuant to 11 U.S.C. § 554 and Disposal of Certain Personal Property

                                                                 26 (the "Motion"), which personal property is of inconsequential value and benefit to the
                                                                 27 Estate and is burdensome to the Estate. In support of the Motion, the Trustee submits

                                                                 28


                                                                      2868373.3                                      1                                       MOTION
                                                                Case 2:20-bk-21022-BR        Doc 354 Filed 05/21/21 Entered 05/21/21 16:47:21            Desc
                                                                                              Main Document    Page 2 of 20



                                                                  1 the following memorandum of points and authorities and the attached Declaration of

                                                                  2 Elissa D. Miller.

                                                                  3

                                                                  4 I.        INTRODUCTION

                                                                  5           Prior to the involuntary petition, the Debtor was a prominent plaintiff's law firm

                                                                  6 representing clients in the areas of personal injury, defective products, sexual abuse,

                                                                  7 toxic torts, business law, employment law, and aviation law. The Debtor employed

                                                                  8 attorneys and staff and occupied two buildings on Wilshire Boulevard in Los Angeles,

                                                                  9 California. After the bankruptcy filing, the buildings were left packed with personal

                                                                 10 property items belonging to the Debtor or the Debtor's former employees and that

                                                                 11 property remains on the premises. The personal property items subject to this Motion are
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 categorized and listed on Exhibit “1” attached hereto (the “Personal Property”). The
                               Costa Mesa, California 92626




                                                                 13 buildings also contain a plethora of case and client files that will remain on the premises

                                                                 14 and are not subject to this Motion.

                                                                 15           One of the buildings occupied by the Debtor is in escrow to be sold, and the

                                                                 16 building must be cleared of the Personal Property before the building is turned over to the

                                                                 17 new owner. The second building also needs to be cleared to make room for the client

                                                                 18 files and other property being moved into it. To the extent any of the employees have
                                                                 19 personal property at either building they wish to retrieve, they may do so on an

                                                                 20 appointment basis only between June 1 through June 3, 2021, during the hours of

                                                                 21 10:00 a.m. and 3:00 p.m. and on June 4, 2021, during the hours of 9:00 a.m. to 12:00

                                                                 22 p.m., and on such other dates and times in the Trustee’s sole discretion but no later than

                                                                 23 June 9, 2021. As soon as practicable after the filing of this Motion, the Trustee will

                                                                 24 provide notice of this right to retrieve personal property to employees of the Debtor at

                                                                 25 their last known address.

                                                                 26           By this Motion, the Trustee seeks authority to abandon the Debtor’s Personal
                                                                 27 Property located in either building and to dispose of the Debtor’s Personal Property and

                                                                 28 any Employee Personal Property that is not claimed by the Debtor’s employees on or


                                                                      2868373.3                                       2                                       MOTION
                                                                Case 2:20-bk-21022-BR       Doc 354 Filed 05/21/21 Entered 05/21/21 16:47:21         Desc
                                                                                             Main Document    Page 3 of 20



                                                                  1 before June 9, 2021. The Trustee has already determined that the Debtor’s Personal

                                                                  2 Property has no realizable value or benefit to the Estate. To the extent any of the

                                                                  3 Debtor’s personal property (excluding furniture which will remain in place) is deemed to

                                                                  4 have value, it has or will be stored in the second building until arrangements can be

                                                                  5 made for an appropriate disposition.

                                                                  6

                                                                  7 II.           BACKGROUND

                                                                  8           A.     The Debtor's Bankruptcy Case

                                                                  9           The Debtor was a well-respected plaintiff's law firm based in Los Angeles,

                                                                 10 California. On December 18, 2020, petitioning creditors Jill O'Callahan, as successor in

                                                                 11 interest to James O'Callahan, Robert M. Keese, John Abassian, Erika Saldana, Virginia
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 Antonio, and Kimberly Archie (collectively, the "Petitioning Creditors") filed an involuntary
                               Costa Mesa, California 92626




                                                                 13 chapter 7 bankruptcy petition against the Debtor.1 On December 24, 2020, the

                                                                 14 Petitioning Creditors filed a Motion for Appointment of Interim Trustee Pursuant to

                                                                 15 11 U.S.C. § 303(g) [Docket No. 12]. The Court entered an order granting the motion on

                                                                 16 January 5, 2021 [Docket No. 45]. On January 6, 2021, the Trustee was appointed as the

                                                                 17 interim trustee [Docket No. 50].

                                                                 18           On January 13, 2021, the Court entered an Order Directing: (1) The Clerk of Court
                                                                 19 to Immediately Enter an Order for Relief under Chapter 7; (2) The United States Trustee

                                                                 20 to Immediately Appoint a Chapter 7 Trustee; (3) The Debtor to File All Schedules and

                                                                 21 Related Documentation for Chapter 7 Case within Fourteen Days of the Entry of this

                                                                 22 Order; and (4) Vacating February 16, 2021 Status Conference [Docket No. 68]. On

                                                                 23 January 13, 2021, the Clerk of Court entered an order for relief against the Debtor

                                                                 24 [Docket No. 69], and the Trustee was appointed and accepted her appointment in the

                                                                 25 Debtor's case [Docket No. 71].

                                                                 26
                                                                      1   The Petitioning Creditors also filed an involuntary chapter 7 bankruptcy petition
                                                                 27
                                                                    against Thomas V. Girardi, which is currently pending as Bankruptcy Case No. 2:20-bk-
                                                                 28 21020-BR.


                                                                      2868373.3                                     3                                      MOTION
                                                                Case 2:20-bk-21022-BR       Doc 354 Filed 05/21/21 Entered 05/21/21 16:47:21            Desc
                                                                                             Main Document    Page 4 of 20



                                                                  1           B.     The Personal Property Which is the Subject of this Motion

                                                                  2           For over 20 years, the Debtor operated out of two buildings located in Los

                                                                  3 Angeles, California. One building is located at 1122 Wilshire Boulevard, Los Angeles,

                                                                  4 California ("Building 1"), and the other is located at 1126 Wilshire Boulevard, Los

                                                                  5 Angeles, California ("Building 2"). The buildings are linked through hallways allowing for

                                                                  6 interior access between the buildings, even though the buildings are separately owned by

                                                                  7 non-Debtor parties.

                                                                  8           The Estate has continued to occupy both Building 1 and Building 2 post-

                                                                  9 bankruptcy. Each of the buildings housed attorneys and staff and included storage and

                                                                 10 other space to support the practice. Both buildings, which together exceed 30,000

                                                                 11 square feet, remain chock-full of personal property left behind in the offices, common
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 areas, and storage rooms. The Personal Property includes items such as obsolete legal
                               Costa Mesa, California 92626




                                                                 13 publications, employee personal items and memorabilia, emergency supplies, and

                                                                 14 obsolete and broken electronic waste. A list of the Personal Property subject to this

                                                                 15 Motion is identified on Exhibit "1" attached hereto. No files or other property which relate

                                                                 16 to the Debtor's clients will be affected by this Motion.

                                                                 17           C.     Sale of Building 1 (1122 Wilshire Boulevard)

                                                                 18           Building 1 is currently in escrow to be sold. The transaction is anticipated to close
                                                                 19 in mid-June 2021. As a result of the sale, there is some urgency to vacate Building 1 and

                                                                 20 remove the Personal Property left on the premises. The Trustee believes that any of the

                                                                 21 Debtor’s personal property of value, other than the furniture, has been or will be removed

                                                                 22 from Building 1 and secured in Building 2. Building 2 is currently listed for sale and is

                                                                 23 only a temporary storage solution. Both buildings are replete with personal property that

                                                                 24 has no value and must be disposed of.

                                                                 25           D.     Notice and Opportunity to Collect Personal Property

                                                                 26           Most of the Personal Property on the premises belongs to the Debtor, but there is
                                                                 27 a considerable amount that appears to belong to the Debtor's employees. Before the

                                                                 28 employee’s personal property is disposed of, as requested in this Motion, the Trustee


                                                                      2868373.3                                      4                                      MOTION
                                                                Case 2:20-bk-21022-BR       Doc 354 Filed 05/21/21 Entered 05/21/21 16:47:21         Desc
                                                                                             Main Document    Page 5 of 20



                                                                  1 believes that employees who left property behind should be afforded an opportunity to

                                                                  2 collect it. The Trustee is implementing a process whereby the employees are notified of

                                                                  3 the Trustee's intentions and are requested to make an appointment with the Trustee

                                                                  4 should they wish to retrieve their personal property. To that end, the Trustee has served

                                                                  5 this Motion on all employees and will send each a letter, the form of which is attached

                                                                  6 hereto as Exhibit "2," which advises the employees of their options and the

                                                                  7 consequences should they choose not to claim their property. This letter will be sent to

                                                                  8 employees as soon as practicable after the filing of this Motion.2 This process will give

                                                                  9 the employees an opportunity to make an appointment between June 1 through June 3,

                                                                 10 2021, during the hours of 9:00 a.m. to 3:00 p.m., June 4, 2021, during the hours of

                                                                 11 9:00 a.m. to 12:00 p.m., or such other dates and times in the Trustee’s sole discretion but
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 no later than June 9, 2021. Employee claims to property will be subject to verification in
                               Costa Mesa, California 92626




                                                                 13 the Trustee’s sole and absolute discretion.

                                                                 14           If any employee with property on the premises does not contact the Trustee to

                                                                 15 schedule an appointment to retrieve their property on or before June 9, 2021, the Trustee

                                                                 16 will be authorized, in her sole discretion, to dispose of the items as she deems

                                                                 17 appropriate without liability to any employee who might claim an interest in the property.

                                                                 18 No items will be disposed of until the Bankruptcy Court enters an order granting this
                                                                 19 Motion.

                                                                 20

                                                                 21 III.      MEMORANDUM OF POINTS AND AUTHORITIES

                                                                 22           11 U.S.C. § 554 provides that "the trustee may abandon any property of the estate

                                                                 23 that is burdensome to the estate or that is of inconsequential value and benefit to the

                                                                 24 estate." "Abandonment requires affirmative action or some other evidence of intent by

                                                                 25 the trustee." Stein v. United Artists Corp., 691 F.2d 885, 890 (9th Cir. 1982) (citations

                                                                 26
                                                                 27   2   All employees are also being served with a copy of the Motion and Notice of the
                                                                 28 Motion.


                                                                      2868373.3                                    5                                      MOTION
                                                                Case 2:20-bk-21022-BR       Doc 354 Filed 05/21/21 Entered 05/21/21 16:47:21            Desc
                                                                                             Main Document    Page 6 of 20



                                                                  1 omitted). In In re K.C. Machine and Tool Company, 816 F.2d 238 (6th Cir. 1987), the

                                                                  2 court held that before ordering abandonment, the court must find either (1) the property is

                                                                  3 burdensome to the estate; or (2) the property is both of inconsequential value and

                                                                  4 inconsequential benefit to the estate. See id. at 245. Abandonment is effective nunc pro

                                                                  5 tunc as of the filing date of the debtor's bankruptcy petition. Brown v. O'Keefe, 300 U.S.

                                                                  6 598 (1973); Mason v. C.I.R., 646 F.2d 1039 (9th Cir. 1980); In re Hat, 363 B.R. 123

                                                                  7 (Bankr. E.D. Cal. 2007).

                                                                  8           In this case, the Trustee has determined that the Debtor’s Personal Property is of

                                                                  9 inconsequential value and is burdensome to the Estate. The Debtor’s Personal Property

                                                                 10 consists of obsolete items and property that has no value. If the Trustee is forced to

                                                                 11 retain the Debtor’s Personal Property, the cost of removing the items from Building 1 and
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 storing them in Building 2 would be substantial and is only temporary. Accordingly, the
                               Costa Mesa, California 92626




                                                                 13 Trustee believes that the Debtor’s Personal Property is burdensome and of

                                                                 14 inconsequential value and benefit to the Estate and that abandonment of the Debtor’s

                                                                 15 Personal Property is in the best interest of the Estate.

                                                                 16           Disposal of the Debtor’s Personal Property and any Personal Property that is not

                                                                 17 claimed by the Debtor’s employees on or before June 9, 2021 is also in the best interest

                                                                 18 of the Estate as it will facilitate the transition out of Building 1 and reduce the storage
                                                                 19 space needed in Building 2.

                                                                 20

                                                                 21 IV.       CONCLUSION

                                                                 22           Accordingly, the Trustee respectfully requests that the Court enter an order

                                                                 23 providing for the following relief:

                                                                 24           1.    Granting the Motion;

                                                                 25           2.    Authorizing the Trustee to abandon the Debtor’s Personal Property

                                                                 26 pursuant to 11 U.S.C. § 554(a);
                                                                 27

                                                                 28


                                                                      2868373.3                                      6                                       MOTION
                                                                Case 2:20-bk-21022-BR     Doc 354 Filed 05/21/21 Entered 05/21/21 16:47:21           Desc
                                                                                           Main Document    Page 7 of 20



                                                                  1           3.   Authorizing the Trustee to dispose of the Debtor’s Personal Property and

                                                                  2 any Personal Property that is not claimed by the Debtor’s employees on or before June 9,

                                                                  3 2021; and

                                                                  4           4.   For such other and further relief as this Court deems just and proper.

                                                                  5

                                                                  6 DATED: May 21, 2021                    Respectfully submitted,

                                                                  7                                        SMILEY WANG-EKVALL, LLP
                                                                  8

                                                                  9                                        By:          /s/ Philip E. Strok
                                                                                                                 PHILIP E. STROK
                                                                 10                                              Attorneys for Elissa D. Miller, Chapter 7
                                                                                                                 Trustee
                                                                 11
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12
                               Costa Mesa, California 92626




                                                                 13

                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18
                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26
                                                                 27

                                                                 28


                                                                      2868373.3                                   7                                         MOTION
                                                                Case 2:20-bk-21022-BR        Doc 354 Filed 05/21/21 Entered 05/21/21 16:47:21          Desc
                                                                                              Main Document    Page 8 of 20



                                                                  1                              DECLARATION OF ELISSA D. MILLER

                                                                  2

                                                                  3           I, Elissa D. Miller, declare as follows:

                                                                  4           1.     I am the duly appointed Chapter 7 Trustee in the bankruptcy case of Girardi

                                                                  5 Keese. I am also a partner at the law firm SulmeyerKupetz, a Professional Corporation.

                                                                  6 I know each of the following facts to be true of my own personal knowledge, except as

                                                                  7 otherwise stated and, if called as a witness, I could and would competently testify with

                                                                  8 respect thereto. I make this declaration in support of the Motion for Order Authorizing

                                                                  9 Abandonment Pursuant to 11 U.S.C. § 554 and Disposal of Certain Personal Property

                                                                 10 (the "Motion"). Unless otherwise defined in this declaration, all terms defined in the

                                                                 11 Motion are incorporated herein by this reference.
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12           2.     The Debtor operated out of two buildings located in Los Angeles, California.
                               Costa Mesa, California 92626




                                                                 13 One building is located at 1122 Wilshire Boulevard, Los Angeles, California ("Building 1"),

                                                                 14 and the other is located at 1126 Wilshire Boulevard, Los Angeles, California ("Building

                                                                 15 2"). The buildings are linked through hallways allowing for interior access between the

                                                                 16 buildings, even though the buildings are separately owned by non-Debtor parties.

                                                                 17           3.     The Estate has continued to occupy both Building 1 and Building 2 post-

                                                                 18 bankruptcy. Each of the buildings housed attorneys and staff and included storage and
                                                                 19 other space to support the practice. Both buildings, which together exceed 30,000

                                                                 20 square feet, remain chock-full of personal property left behind in the offices, common

                                                                 21 areas, and storage rooms. The Personal Property includes items such as obsolete legal

                                                                 22 publications, employee personal items and memorabilia, emergency supplies, and

                                                                 23 obsolete and broken electronic waste. A list of the Personal Property subject to this

                                                                 24 Motion is identified on Exhibit "1" attached hereto. No files or other property which relate

                                                                 25 to the Debtor's clients will be affected by this Motion.

                                                                 26           4.     It is my understanding that Building 1 is currently in escrow to be sold. The
                                                                 27 transaction is anticipated to close in mid-June 2021. As a result of the sale, there is

                                                                 28 some urgency to vacate Building 1 and remove the Personal Property left on the


                                                                      2868373.3                                          8                                 MOTION
                                                                Case 2:20-bk-21022-BR       Doc 354 Filed 05/21/21 Entered 05/21/21 16:47:21          Desc
                                                                                             Main Document    Page 9 of 20



                                                                  1 premises. The second building also needs to be cleared to make room for the client files

                                                                  2 and other property being moved into it. I believe that any of the Debtor's personal

                                                                  3 property of value, other than the furniture, has been or will be removed from Building 1

                                                                  4 and secured in Building 2. Building 2 is currently listed for sale and is only a temporary

                                                                  5 storage solution. Both buildings are replete with personal property that has no value and

                                                                  6 must be disposed of.

                                                                  7           5.   Most of the Personal Property on the premises belongs to the Debtor, but

                                                                  8 there is a considerable amount that appears to belong to the Debtor's employees. Before

                                                                  9 the employees' personal property is disposed of, as requested in the Motion, I believe

                                                                 10 that employees who left property behind should be afforded an opportunity to collect it. I

                                                                 11 am implementing a process whereby the employees are notified of my intentions and
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 they are requested to make an appointment with my office should they wish to retrieve
                               Costa Mesa, California 92626




                                                                 13 their personal property. To that end, all employees have been served with the Motion

                                                                 14 and I will send each a letter, the form of which is attached hereto as Exhibit "2," which

                                                                 15 advises the employees of their options and the consequences should they choose not to

                                                                 16 claim their property. The letter will be sent to employees as soon as practicable after the

                                                                 17 filing of this Motion. The process will give the employees an opportunity to make an

                                                                 18 appointment between June 1 through June 3, 2021, during the hours of 9:00 a.m. to 3:00
                                                                 19 p.m., June 4, 2021, during the hours of 9:00 a.m. to 12:00 p.m., or such other dates and

                                                                 20 times in my sole discretion but no later than June 9, 2021. Employee claims to property

                                                                 21 will be subject to verification in my sole and absolute discretion.

                                                                 22           6.   If any employee with property on the premises does not contact my office to

                                                                 23 schedule an appointment to retrieve his or her property on or before June 9, 2021, I will

                                                                 24 be authorized, in my sole discretion, to dispose of the items without liability to any

                                                                 25 employee who might claim an interest in the property.

                                                                 26           7.   No items will be disposed of until the Bankruptcy Court enters an order
                                                                 27 granting this Motion.

                                                                 28


                                                                      2868373.3                                     9                                        MOTION
                                                                Case 2:20-bk-21022-BR       Doc 354 Filed 05/21/21 Entered 05/21/21 16:47:21             Desc
                                                                                            Main Document     Page 10 of 20



                                                                  1           8.    The Debtor's Personal Property consists of obsolete items and property that

                                                                  2 is of inconsequential value and is burdensome to the Estate. If I am forced to retain the

                                                                  3 Debtor's Personal Property, the cost of removing the items from Building 1 and storing

                                                                  4 them in Building 2 would be substantial and would only be a temporary solution.

                                                                  5 Accordingly, I believe that abandonment of the Debtor's Personal Property is in the best

                                                                  6 interest of the Estate.

                                                                  7           9.    Disposal of the Debtor's Personal Property and any Personal Property that

                                                                  8 is not claimed by the Debtor's employees on or before June 9, 2021 is also in the best

                                                                  9 interest of the Estate as it will facilitate the transition out of Building 1 and reduce the

                                                                 10 storage space needed in Building 2.

                                                                 11           I declare under penalty of perjury under the laws of the United States of America
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 that the foregoing is true and correct.
                               Costa Mesa, California 92626




                                                                 13           Executed on this 21st day of May, 2021, at Los Angeles, California.

                                                                 14

                                                                 15
                                                                                                                     ELISSA D. MILLER
                                                                 16

                                                                 17

                                                                 18
                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26
                                                                 27

                                                                 28


                                                                      2868373.3                                     10                                       MOTION
Case 2:20-bk-21022-BR   Doc 354 Filed 05/21/21 Entered 05/21/21 16:47:21   Desc
                        Main Document     Page 11 of 20




                        EXHIBIT "1"
Case 2:20-bk-21022-BR      Doc 354 Filed 05/21/21 Entered 05/21/21 16:47:21            Desc
                           Main Document     Page 12 of 20



               Exhibit to Motion to Abandon and Dispose of Personal Property
                                      (Non-client related)


      1. Dated and obsolete legal treatises, case books, code books, book updates and
         other physical research tools

      2. Miscellaneous non-client related paper and tangible items including but not
         limited to files regarding bar association affiliations, form files, magazines,
         marketing materials, old newspapers, brochures, displays, etc.

      3. Employee personal items and memorabilia, including, but not limited to books,
         pictures, mementos, artwork.

      4. Earthquake emergency supplies and food

      5. Obsolete and broken electronic waste (monitors, computers, typewriters,
         batteries, etc.)




  2868532.1

                                                                             EXHIBIT "1," PAGE 11
Case 2:20-bk-21022-BR   Doc 354 Filed 05/21/21 Entered 05/21/21 16:47:21   Desc
                        Main Document     Page 13 of 20




                        EXHIBIT "2"
Case 2:20-bk-21022-BR     Doc 354 Filed 05/21/21 Entered 05/21/21 16:47:21           Desc
                          Main Document     Page 14 of 20




                             ELISSA D. MILLER, TRUSTEE
                          333 South Grand Avenue, Suite 3400
                             Los Angeles, California 90071
                               Telephone: (213) 626-2311
                               emiller@sulmeyerlaw.com

 May 21, 2021

 Re:    In re Girardi Keese
        U.S. Bankruptcy Case No. 2:20-bk-21022-BR

 To Former Girardi Keese Employee:

 I am the Chapter 7 Trustee of the bankruptcy estate of Girardi Keese. I recently filed
 with the Bankruptcy Court a motion for order authorizing me to abandon and dispose of
 certain personal property, including the personal property of former employees of
 Girardi Keese which were left at the Girardi Keese Offices. The motion and notice of
 the motion were served on all former employees.

 You are receiving this letter because you were an employee of Girardi Keese. As you
 know, Girardi Keese operated out of two buildings located in Los Angeles, California.
 The buildings contain personal property left behind in the offices, in desks and cabinets,
 support staff areas, common areas, and storage rooms, including obsolete legal
 publications, employee personal items and memorabilia, emergency supplies, and
 obsolete and broken electronic waste. One of the buildings is currently in escrow to be
 sold with an anticipated closing in mid-June 2021. As a result of the sale, there is some
 urgency to vacate that building and remove the personal property left in both buildings.

 I believe some of the personal property left behind may belong to former employees,
 like yourself, and you are being afforded an opportunity to collect your property before
 the property is destroyed. If you wish to retrieve your property, I request that you
 contact me (email is preferred) to make an appointment between June 1 through June
 3, 2021, during the hours of 9:00 a.m. to 3:00 p.m., or June 4, 2021, during the hours of
 9:00 a.m. to 12:00 p.m., or such other dates and times as I may allow, but in no event
 later than June 9, 2021. All claims to property will be subject to verification in my sole
 and absolute discretion. If you choose not to collect your property on or before June 9,
 2021, the Trustee will dispose of your property.

 Very truly yours,




 Elissa D. Miller
 Chapter 7 Trustee




                                                                            EXHIBIT "2," PAGE 12
       Case 2:20-bk-21022-BR                      Doc 354 Filed 05/21/21 Entered 05/21/21 16:47:21                                       Desc
                                                  Main Document     Page 15 of 20



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 3200
Park Center Drive, Suite 250, Costa Mesa, CA 92626.

A true and correct copy of the foregoing document entitled (specify): MOTION FOR ORDER AUTHORIZING ABANDONMENT
PURSUANT TO 11 U.S.C. § 554 AND DISPOSAL OF CERTAIN PERSONAL PROPERTY; MEMORANDUM OF POINTS AND
AUTHORITIES; DECLARATION OF ELISSA D. MILLER IN SUPPORT will be served or was served (a) on the judge in
chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 May 21, 2021 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

                                                                                          Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) May 21, 2021, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

 The Honorable Barry Russell
 U.S. Bankruptcy Court
 Roybal Federal Building
 255 E. Temple Street, Suite 1660
 Los Angeles, CA 90012



                                                                                          Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______ , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                          Service information continued on attached page.



I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 May 21, 2021                              Gabriela Gomez-Cruz                                   /s/ Gabriela Gomez-Cruz
 Date                                      Printed Name                                          Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
        Case 2:20-bk-21022-BR                     Doc 354 Filed 05/21/21 Entered 05/21/21 16:47:21                                       Desc
                                                  Main Document     Page 16 of 20




                                                 ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

Kyra E Andrassy kandrassy@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
•Rafey Balabanian rbalabanian@edelson.com, docket@edelson.com
•Michelle Balady mb@bedfordlg.com, leo@bedfordlg.com
•William C Beall will@beallandburkhardt.com, carissa@beallandburkhardt.com
•Ori S Blumenfeld Ori@MarguliesFaithLaw.com,
Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com
•Richard D Buckley richard.buckley@arentfox.com
•Marie E Christiansen mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-christiansen-
4166@ecf.pacerpro.com
•Jennifer Witherell Crastz jcrastz@hrhlaw.com
•Ashleigh A Danker Ashleigh.danker@dinsmore.com, SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
•Clifford S Davidson csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-7586@ecf.pacerpro.com
•Lei Lei Wang Ekvall lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
•Richard W Esterkin richard.esterkin@morganlewis.com
•Timothy W Evanston tevanston@swelawfirm.com, gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
•Jeremy Faith Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
•James J Finsten , jimfinsten@hotmail.com
•Alan W Forsley alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-lawyers.net,addy.flores@flpllp.com
•Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
•Andrew Goodman agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
•Suzanne C Grandt suzanne.grandt@calbar.ca.gov, joan.randolph@calbar.ca.gov
•Steven T Gubner sgubner@bg.law, ecf@bg.law
•Marshall J Hogan mhogan@swlaw.com, knestuk@swlaw.com
•Sheryl K Ith sith@cookseylaw.com, sith@ecf.courtdrive.com
•Razmig Izakelian razmigizakelian@quinnemanuel.com
•Lewis R Landau Lew@Landaunet.com
•Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
•Elizabeth A Lombard elombard@zwickerpc.com, bknotices@zwickerpc.com
•Craig G Margulies Craig@MarguliesFaithlaw.com,
Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
•Peter J Mastan peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
•Edith R. Matthai ematthai@romalaw.com, lrobie@romalaw.com
•Kenneth Miller kmiller@pmcos.com, efilings@pmcos.com
•Elissa Miller (TR) CA71@ecfcbis.com, MillerTrustee@Sulmeyerlaw.com;C124@ecfcbis.com;ccaldwell@sulmeyerlaw.com
•Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
•Scott H Olson solson@vedderprice.com, scott-olson-
2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
•Leonard Pena lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com
•Michael J Quinn mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-2870@ecf.pacerpro.com
•David M Reeder david@reederlaw.com, secretary@reederlaw.com
•Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com
•Kevin C Ronk Kevin@portilloronk.com, Attorneys@portilloronk.com
•William F Savino wsavino@woodsoviatt.com, lherald@woodsoviatt.com
•Kenneth John Shaffer johnshaffer@quinnemanuel.com
•Richard M Steingard , awong@steingardlaw.com
•Philip E Strok pstrok@swelawfirm.com, gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
•Boris Treyzon jfinnerty@actslaw.com, sgonzales@actslaw.com
• United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
•Eric D Winston ericwinston@quinnemanuel.com
•Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com
•Timothy J Yoo tjy@lnbyb.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-21022-BR                      Doc 354 Filed 05/21/21 Entered 05/21/21 16:47:21                                       Desc
                                                  Main Document     Page 17 of 20




SERVED BY UNITED STATES MAIL:

Employees:



 ANDREW ALEXANDROFF                                  NICOLE ALLAUDIN                                      ALICIA ALMEIDA
 1755 OCEAN AVE APT 410                              4335 JIMSON RD                                       1126 WILSHIRE BLVD
 SANTA MONICA CA 90401‐3619                          LOS ANGELES CA 90041‐1599                            LOS ANGELES CA 90017‐1904




 MONICA ALMEIDA                                      CHRISTOPHER AUMAIS                                   ALVIN BEDFORD
 1521 DUNSWELL AVE                                   865 1/2 S BUNDY DR                                   38040 27TH ST E APT 104
 HACIENDA HEIGHTS CA 91745‐2726                      LOS ANGELES CA 90049‐5216                            PALMDALE CA 93550‐6415




 DAVID BIGELOW                                       NEREIDA BOWMAN                                       ICXEN CARDENAS
 364 N HIGHLAND AVE                                  17472 CHERVIL LN                                     14930 ROXTON AVE
 LOS ANGELES CA 90036‐2630                           SAN BERNARDINO CA 92407‐9067                         GARDENA CA 90249‐3753




 MARIA CARLOS                                        ALEXI CARLTON                                        OLGA CARLTON
 13109 FAUST AVE                                     3330 E FOOTHILL BLVD UNIT 432                        11895 BRIARROSE LN
 DOWNEY CA 90242‐5025                                PASADENA CA 91107‐3961                               CHINO CA 91710‐2040




 LINDA CASTRO                                        JOY CAVALLEZ                                         CELENE CHAN
 908 FINEGROVE AVE                                   17808 VIERRA AVE                                     360 E 2ND ST STE 300
 HACIENDA HEIGHTS CA 91745‐1314                      CERRITOS CA 90703‐9052                               LOS ANGELES CA 90012‐4207




 ARELY CORNEJO                                       ARELY CORNEJO                                        HALEI CORY
 1126 WILSHIRE BLVD                                  7778 LAUREL AVE                                      5616 SUGAR MAPLE WAY
 LOS ANGELES CA 90017‐1904                           FONTANA CA 92336‐2831                                FONTANA CA 92336‐5912




 KIM CORY                                            JOHN COURTNEY                                        MICHELLE DIAMANT
 5616 SUGAR MAPLE WAY                                2054 MONTEREY BLVD                                   4847 W SLAUSON AVE APT 14
 FONTANA CA 92336‐5912                               HERMOSA BEACH CA 90254‐2912                          LOS ANGELES CA 90056‐1248




 DIAMO DOKHANIAN                                     NICOLE DURAN                                         JESSICA ESTRADA
 605 N ARDEN DR                                      1922 ROSEGLEN AVE                                    PO BOX 1206
 BEVERLY HILLS CA 90210‐3509                         SAN PEDRO CA 90731‐1173                              MANHATTAN MT 59741‐1206




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-21022-BR                      Doc 354 Filed 05/21/21 Entered 05/21/21 16:47:21                                       Desc
                                                  Main Document     Page 18 of 20




 TRACEY FAUST                                        TODD FELIS                                           DESIREE FERNANDEZ
 2335 E COLORADO BLVD STE 115                        1942 REYNOSA DR                                      9663 SANTA MONICA BLVD # 774
 PASADENA CA 91107‐6833                              TORRANCE CA 90501‐5514                               BEVERLY HILLS CA 90210‐4303




 ROBERT FINNERTY                                     COLEEN FORWARD                                       KALI FOURNIER
 10425 WHIPPLE ST                                    751 E ORANGE GROVE BLVD APT A                        19120 CHANDON LN
 TOLUCA LAKE CA 91602‐2808                           PASADENA CA 91104‐5451                               HUNTINGTON BEACH CA 92648‐2139




 BRIANNA FRANCO                                      SHIRLEEN FUJIMOTO                                    DYLAN FUJIOKA
 14942 ARCHWOOD ST                                   2032 W 233RD ST                                      1501 PEBBLEDON ST
 VAN NUYS CA 91405‐4549                              TORRANCE CA 90501‐5802                               MONTEREY PARK CA 91754‐4312




 GRACE FUJIOKA                                       SHELBY FUJIOKA                                       JASON FUKUMAN
 1501 PEBBLEDON ST                                   1501 PEBBLEDON ST                                    2313 W 170TH ST
 MONTEREY PARK CA 91754‐4312                         MONTEREY PARK CA 91754‐4312                          TORRANCE CA 90504‐2833




 ALEXA GALLOWAY                                      SAMANTHA GOLD                                        KEITH GRIFFIN
 5637 OAKHILL DR                                     531 N ROSSMORE AVE APT 302                           10806 ESTHER AVE
 SANTA MARIA CA 93455‐6007                           LOS ANGELES CA 90004‐2434                            LOS ANGELES CA 90064‐3225




 MARK HEARN                                          SAMMY HSU                                            JOSEMARIA IBARRA
 120 23RD ST                                         13044 PACIFIC PROM                                   2410 E EL SEGUNDO BLVD
 MANHATTAN BEACH CA 90266‐4410                       PLAYA VISTA CA 90094                                 COMPTON CA 90222‐2204




 LUPE INCLAN‐WHITE                                   MICHAEL JACOBY                                       LUIS JIMENEZ
 2965 E THOROUGHBRED ST                              1126 WILSHIRE BLVD                                   640 E 23RD ST
 ONTARIO CA 91761‐5088                               LOS ANGELES CA 90017‐1904                            LOS ANGELES CA 90011‐1142




 NATALIE JUAREZ                                      RITA JUAREZ                                          CHRISTOPHER KAMON
 223 S CARONDELET ST                                 223 S CARONDELET ST                                  4030 ADMIRABLE DR
 LOS ANGELES CA 90057‐2015                           LOS ANGELES CA 90057‐2015                            RANCHO PALOS VERDES CA 90275‐6030




 MICHAEL KELLY                                       CHRISTINA KIM                                        ANN KURKE
 4656 LEDGE AVE                                      5037 ROSEWOOD AVE APT 305                            355 WHITING ST
 TOLUCA LAKE CA 91602‐1536                           LOS ANGELES CA 90004‐1786                            EL SEGUNDO CA 90245‐2907



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-21022-BR                      Doc 354 Filed 05/21/21 Entered 05/21/21 16:47:21                                       Desc
                                                  Main Document     Page 19 of 20




 GAYLE KUROSU                                        LYNNE LEPORE                                         DAVID LIRA
 1116 W 187TH ST                                     1126 WILSHIRE BLVD                                   420 S HILL AVE
 GARDENA CA 90248‐4123                               LOS ANGELES CA 90017‐1904                            PASADENA CA 91106‐3460




 IRASEMA LONGORIA                                    ISABEL MANCILLA                                      AMANDA MCCLINTOCK
 16268 SANTA BIANCA DR                               4816 MCKINLEY AVE                                    332 19TH ST
 HACIENDA HEIGHTS CA 91745‐4829                      LOS ANGELES CA 90011‐5423                            MANHATTAN BEACH CA 90266‐4513




 JOHN MCCORKLE                                       SHAWNA MILLS                                         ASHKAHN MOHAMADI
 1126 WILSHIRE BLVD                                  955 N DUESENBERG DR APT 7304                         8722 ASHCROFT AVE
 LOS ANGELES CA 90017‐1904                           ONTARIO CA 91764‐7955                                WEST HOLLYWOOD CA 90048‐1802




 ARIEL MONASTERIO                                    CLAUS MORY                                           RONEN NAHOURAY
 726 TULAROSA DR                                     4455 LOS FELIZ BLVD APT 707                          1151 COLDWATER CANYON DR
 LOS ANGELES CA 90026‐3629                           LOS ANGELES CA 90027‐2138                            BEVERLY HILLS CA 90210‐2420




 MARY NGUYEN                                         MARTHA OCALLAGHAN                                    JAMES O'CALLAHAN
 9071 ENLOE WAY                                      121 W GRAND AVE                                      1126 WILSHIRE BLVD
 GARDEN GROVE CA 92844‐2705                          ALHAMBRA CA 91801‐2344                               LOS ANGELES CA 90017‐1904




 MARINA PACHECO                                      JOHN PADILLA                                         JASON PAYNE
 1000 S GRAND AVE APT 319                            10006 S BROADWAY UNIT 115                            29039 GLADIOLUS DR
 LOS ANGELES CA 90015‐3470                           LOS ANGELES CA 90003‐5504                            CANYON COUNTRY CA 91387‐1829




 PATTY PAZ                                           BALTHAZAR PEREZ                                      JESSE PEREZ
 351 S REBECCA ST                                    1002 RADWAY AVE                                      715 1/2 W 45TH ST
 POMONA CA 91766‐1556                                LA PUENTE CA 91744‐1829                              LOS ANGELES CA 90037‐3462




 JOSE PEREZ                                          CHRISTINA PESCE                                      KENNY RAMIREZ
 1126 WILSHIRE BLVD                                  238 PRESIDENT ST APT 1                               5634 SCHARF AVE
 LOS ANGELES CA 90017‐1904                           BROOKLYN NY 11231‐4310                               FONTANA CA 92336‐5917




 ANDRE REID                                          VIKTORS REKTE                                        JAIME REVILLA
 9715 S BROADWAY APT 4                               1126 WILSHIRE BLVD                                   3555 SAN MARINO ST APT 106
 LOS ANGELES CA 90003‐4159                           LOS ANGELES CA 90017‐1904                            LOS ANGELES CA 90019‐2325



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-21022-BR                      Doc 354 Filed 05/21/21 Entered 05/21/21 16:47:21                                       Desc
                                                  Main Document     Page 20 of 20




 LYSSA ROBERTS                                       GLADYS RODAS                                         MELISA ROSADINI
 1525 CARVER ST                                      352 E 91ST ST                                        8655 BELFORD AVE APT 216
 REDONDO BEACH CA 90278‐2815                         LOS ANGELES CA 90003‐3806                            LOS ANGELES CA 90045‐4559




 JACQUELINE ROUILLARD                                NORINA ROUILLARD                                     RENAE SALAS
 1250 W 184TH ST                                     1250 W 184TH ST                                      1126 WILSHIRE BLVD
 GARDENA CA 90248‐4016                               GARDENA CA 90248‐4016                                LOS ANGELES CA 90017‐1904




 RENAE SALAS                                         ARLAN SALONGA                                        CURTIS SARIAN
 17467 SANDLEWOOD DR                                 4315 PARAMOUNT BLVD UNIT A                           5125 GREEN CROSS ROAD
 RIVERSIDE CA 92503‐6781                             PICO RIVERA CA 90660‐1698                            LA CANADA FLINTRIDGE CA 91011




 ANDRE SHERMAN                                       JENNIFER SIEGEL                                      SONJAY SINGH
 3555 GIDDINGS RANCH RD                              1126 WILSHIRE BLVD                                   616 ST PAUL AVE
 ALTADENA CA 91001‐3800                              LOS ANGELES CA 90017‐1904                            LOS ANGELES CA 90017‐2022




 AMY SOLOMON                                         MALLORY SOTO                                         ALEXANDRA STEELE
 3001 OLD CALZADA RD                                 1146 KNOLL DR                                        3055 SAN GABRIEL AVE
 SANTA YNEZ CA 93460‐9526                            MONTEREY PARK CA 91754‐2513                          GLENDALE CA 91208‐1701




 VAN TAMROWSKI                                       COLLEEN TEEMAN                                       CARLOS URZUA
 426 MERCURY LN                                      30164 VALLEY GLEN ST                                 5653 RABER ST
 PASADENA CA 91107‐2922                              CASTAIC CA 91384‐3249                                LOS ANGELES CA 90042‐1172




 GARRET VALERIO                                      THERESA VITALE                                       TERRY WADA‐KUBO
 245 LAMONT DR                                       1330 QUINTERO ST APT 1                               5 UTE RIVER CT
 LOS ANGELES CA 90042‐3515                           LOS ANGELES CA 90026‐7100                            SACRAMENTO CA 95831‐3372




 MARYLIN WAKATSUKI                                   KELLY WEIL                                           ANNIE WILSON
 4315 PARAMOUNT BLVD UNIT A                          20668 MEDLEY LN                                      3414 FISHER ST
 PICO RIVERA CA 90660‐1698                           TOPANGA CA 90290‐3320                                HIGHLAND CA 92346‐3103




 RYAN YOSHIYAMA                                      KATHRYN ZIMMER
 2117 SAN ANTONIO DR                                 96 HENEARLY DR
 MONTEBELLO CA 90640‐2450                            MILLER PLACE NY 11764‐3305



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
